Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claim 1 been amended to rectify 112 issues as follows:
Regarding Claim 1, Lines 16-17, the existing language:
“separately engage a respective workpiece amongst the plurality of workpieces”
Has been amended to:
-- separately engage a respective work-piece amongst the plurality of work-pieces -- 
Allowable Subject Matter
Claims 1, 12, 18, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A pick-and-place head configured to simultaneously transport a plurality of separate work-pieces from at least one first location to at least one second location, the pick-and-Claim 1 specifically:
the structural and operative relationship between the pick-and-place head, work-pieces, first location, second location, nozzles arranged in rows, first vacuum supply, second vacuum supply, and vacuum sensors.  Especially as it relates to a first vacuum supply being connected to at least one nozzle in a row to generate a vacuum at that nozzle and the second vacuum supply being connected to at least two other nozzles in a row of nozzles to generate a vacuum at those nozzles, the vacuum supplies generating a vacuum at each connected nozzle independently of the other vacuum supply and the vacuum sensors sensing if a sufficient force, as generated by the first and second vacuum supplies, is being applied to the work-pieces to monitor the condition of each suction nozzle and work-piece being engaged.
The art of record fails to render obvious the claimed combination of: “A method configured to simultaneously pick a plurality of separate work-pieces with a plurality of nozzles by action of a vacuum, for placing and place the separate work-pieces at a different location, the method comprising the steps of: approaching at least one of the plurality of separate work-pieces with a separate respective nozzle; and, simultaneously generating a vacuum at each respective nozzle; wherein the generating step is: achieved in at least one of the plurality of nozzles by a first vacuum supply that is connected to the at least one of the plurality of nozzles, and in at least two further nozzles of the plurality of nozzles by a second vacuum supply that is connected to the at least two further nozzles; and, monitored by a vacuum sensor provided for each of the first and second vacuum supplies and an error signal is triggered, if in one of the first and second vacuum supplies a vacuum sufficient to engage work-pieces by the nozzles connected to the vacuum supplies cannot be achieved.”, as recited in Claim 12 specifically:
the structural and operative relationship between the work-pieces, nozzles, first vacuum supply, second vacuum supply, and vacuum sensors. Especially as it relates to a first vacuum supply being connected to at least one nozzle to generate a vacuum at that nozzle and the second vacuum supply being connected to at least two other nozzles to generate a vacuum at those nozzles, the vacuum supplies generating a vacuum at each connected nozzle independently of the other vacuum supply and the vacuum sensors sensing if a sufficient force, as generated by the first and second vacuum supplies, is being applied to the work-pieces to monitor the condition of each suction nozzle and work-piece being engaged and trigger an error signal if the force is not sufficient.
The art of record fails to render obvious the claimed combination of: “A method for picking a plurality of work-pieces with a plurality of nozzles by action of a vacuum, for placing the work-pieces at a different location, wherein the plurality of work-pieces and the plurality of nozzles are arranged in respective rows, nozzles of one first row of nozzles each having an individual vacuum supply, the nozzles of the remaining and at least one second row of nozzles having a shared vacuum supply, the method comprising the steps of: a) positioning, by relative movement between the nozzles and the work-pieces, each row of nozzles above a row of work-pieces; b) attempting to pick up a respective work-piece with each nozzle; c) placing the picked-up work-pieces at a different location; d) verifying if work-pieces failed to be picked up in step b); e1) positioning the first row of nozzles over a verified work-piece that has been verified by step d) as being failed to be picked up; f1) picking up the verified work-piece with a nozzle of the first row of nozzles and placing the verified work-piece at the different location intended for it in step c); g1) repeating steps e1) and f1) until no verified work-pieces which failed to be picked up in step b) remain; e2) testing, if step d) does not indicate work-pieces that failed to be picked up, if at least as many rows of work-pieces remain to be picked up as there are Claim 18 specifically:
the structural and operative relationship between the work-pieces, nozzles, individual vacuum supplies, shared vacuum supply, first location, different location, and a means of detecting that a work-piece failed to be picked up by the nozzle.  Especially as it relates to the individual vacuum supply being connected to each nozzle in a first row of nozzles to generate a vacuum at those nozzles and the second vacuum supply being connected to all the nozzles in a second row of nozzles to generate a vacuum at those nozzles, the nozzles being positioned to engaged the rows of nozzles above rows of work-pieces and engaging the work-pieces with the nozzles and moving the nozzles and the work-pieces from the first location to a second location and depositing the work-pieces at the second location and detecting if any work-pieces engaged by the nozzles failed to be transported from the first location and re-engaging any work-pieces that failed to be transported and transporting them or moving on to another row of work-pieces if none failed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2021/01/28, with respect to the Examiner’s Rejection of Claims 1-13, and 15-17 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-13, and 15-17 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references US 20080075574 A1, US 20090084660 A1, US 20140126988 A1, US 20070190200 A1, US 20090047104 A1, US 4744595 A, US 20090232626 A1, US 8087869 B1, US 5676364 A are cited by the Examiner as being relevant because they teach vacuum transfer systems similar to the device of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652